Citation Nr: 1508295	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  14-39 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include onychomycosis (nail fungus).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954.  He also had additional service in the United States Marine Corps Reserve.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed onychomycosis (nail fungus) of the feet.  

2.  The Veteran did not sustain a foot injury or disease in service, to include onychomycosis. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include onychomycosis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely February 2013 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic record includes service treatment records, VA and private treatment records, and the Veteran's statements.  

The Veteran has not been afforded a VA medical examination specifically addressing the claimed bilateral foot disability; however, the Board finds that a VA examination is not necessary to decide the matter.  Two pivotal Court cases address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.

In this case, because the weight of the evidence demonstrates that the Veteran did not sustain a foot injury or disease in service, or otherwise show in-service symptoms, or an in-service event involving his feet or toenails, there is no duty to provide a VA medical examination.  As will be discussed in detail below, in this case, service treatment records are devoid of any complaints, symptoms, or diagnosis indicative of a foot or toenail disorder in service.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of onychomycosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Foot Disability

The Veteran contends that he was diagnosed with, and treated for, foot fungus several times at Camp Pendleton during service in 1952.  He also maintains that he has continued to have issues with both feet since that time.  See February 2013 Statement in Support of Claim and May 2013 Notice of Disagreement. 

Upon review of all the evidence of record, both the lay and medical, the Board finds that the Veteran has currently diagnosed onychomycosis; however, the weight of the competent and credible evidence demonstrates that the Veteran did not sustain a foot injury or disease in service which can be related to the current onychomycosis disorder, nor did he exhibit symptoms of a foot disorder in service. 

The Board notes the Veteran's contentions of being treated for, and diagnosed with, foot fungus during service in 1952.  However, for the reasons discussed in detail below, the Board finds the Veteran's statements not credible as they are inconsistent with, and outweighed by, other evidence of record.  

Although the Veteran asserts that he was treated for foot fungus in service, service treatment records are negative for any complaints or diagnosis of, or treatment for, a foot condition, to include foot fungus.  The service treatment records appear complete and the Veteran has not contended that there are missing service treatment records.  Service treatment records reveal that the Veteran was treated at Camp Pendleton in June 1952; however, treatment was rendered for complaints of knee pain, and not for foot fungus or a foot condition.  Service treatment records also show that the Veteran sought treatment for other ailments unrelated to the feet, during which time he did not complain of foot problems or other symptoms of the feet.  Specifically, between 1952 and 1954, the Veteran was seen for a trick knee with knee pain, upset stomach, chest colds, tonsillitis, and pain in the upper jaw.  At no time, however, did the Veteran report foot symptoms or complaints.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Had the Veteran been suffering from bilateral foot symptoms, he had multiple opportunities to mention such symptoms to service health care providers even without making a separate visit to sick call.  Had he done so, such complaints would have been reflected in the service treatment records. 

Additionally, contemporaneous to service, the Veteran did not report any history or complaints of foot problems at the time of his separation from service.  Such absence of complaints, findings, or treatment during service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience foot problems in service.  In this regard, an April 1954 Report of Medical Examination, conducted at service separation from active duty service, shows that a clinical evaluation of the Veteran's feet was "normal," and there were no remarks as to the Veteran having had foot fungus or a foot disorder.  Similarly, an August 1958 Reserves Annual Physical Examination Report shows a normal clinical evaluation of the Veteran's feet.  An August 1958 Report of Medical History, completed by the Veteran during the annual physical examination, reveals that the Veteran specifically checked "no" as to having "foot trouble."  For these reasons, the Board finds the Veteran's more recent statements regarding in-service treatment and symptoms of bilateral foot fungus, made in connection with his claim for VA compensation purposes, not credible and outweighed by the contemporaneous service treatment records.

Moreover, post-service VA treatment records reveal that the Veteran was first diagnosed with onychomycosis in November 2011, more than 50 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  VA treatment records also do not reveal any reports by the Veteran that his bilateral foot disability, diagnosed as onychomycosis, had its onset in service or was otherwise related to service.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); here, however, the Veteran filed other claims for service connection, but did not mention a bilateral foot disability at any time prior to the October 2012 claim.  Significantly, in November 2007, the Veteran filed service connection claims for hearing loss, tinnitus, and a left ear disorder.  The Veteran did not report a bilateral foot disability or include a bilateral foot disability in the November 2007 claims for service connection.  This evidence supports the finding that there was no pertinent foot symptomatology at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a bilateral foot disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a foot injury or disease in service, and a lack of foot symptomatology at the time he filed the other claims.  For these reasons, the Board finds that the Veteran's statements regarding persistent symptoms relating to a bilateral foot disability not credible.

In short, the Board finds that the competent and credible evidence of record demonstrates that the Veteran did not sustain an injury or disease of the feet or toenails in service.  As there is no in-service injury or disease to which to relate the current bilateral foot disability, the question of relationship (nexus) to service is not reached in this case.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral foot disability, to include onychomycosis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disability, to include onychomycosis, is denied.  



____________________________________________
L. M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


